          Case 2:19-mj-30515-DUTY ECF No. 1 filed 09/28/19                                      PageID.10               Page 1 of 9

                                                               AUSA:         Matthew Roth                    Telephone: (313) 226-9186
AO 91 (Rev. 11/1 I)   Criminal Complaint            Special Agent:           Brian C. Max, F.B.I.            Telephone: (313) 965-2323

                                           UNITED STATES DISTRICT COURT
                                                                   for the
                                                   Eastern District of Michigan
United States ofAmerica
   V.                                                                Case: 2:19−mj−30515
Ronald WYATT                                                         Assigned To : Unassigned
                                                                     Assign. Date : 9/28/2019
                                                                     IN RE: USA v RONALD WYATT (MAW)




                                                     CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best ofmy knowledge and belief.

          On or about the date(s) of                     July 23, 2019                 in the county of ____W_ a�y_n_e ___ in the
             ___ District of
___E_ as_te_ m                                Michigan        , the defendant(s) violated:
                 Code Section                                               Offense Description
18 U. S.C. § 875{c)                                        Interstate communication to threaten any person




          This criminal complaint is based on these facts:




IZ] Continued on the attached sheet.
                                                                                               Complainant's signature

                                                                         Special Agent Brian Max, F.8.1.
                                                                                                Printed name and title

Sworn to before me and signed in my presence.

           September 28, 2019
Date: ________ __                                                                                   Judge's signature

City and state: Detroit, Michigan                                        Hon. Elizabeth A.Stafford, U.S. Magistrate Judge
                                                                                                Printed name and title
Case 2:19-mj-30515-DUTY ECF No. 1 filed 09/28/19        PageID.11      Page 2 of 9




                                 AFFIDAVIT

      I, Special Agent Brian C. Max of the Federal Bureau of

Investigation, being first duly sworn, hereby depose and state as

follows:

       I.      INTRODUCTION        AND AGENT BACKGROUND

      1.       I am a Special Agent with the FBI and have been since May

2002. During the course of my employment as a Special Agent, I have

participated     in numerous investigations   where various social media

sources, to include Facebook, have been utilized by individuals to

communicate with each other and/or post information regarding

criminal activities. I have conducted and participated     in investigations

where digital data was preserved and reviewed, to include information

provided from Facebook.

      2.       The information in this affidavit is from my personal

observations, training, experience, and information obtained from other

law enforcement agencies and witnesses. This affidavit is intended to

show the existence of probable cause for an arrest warrant and does not

set forth all information known to law enforcement related to this

investigation.


                                        1
Case 2:19-mj-30515-DUTY ECF No. 1 filed 09/28/19   PageID.12   Page 3 of 9




      3.   Probable cause exists that Ronald WYATTtransmitted,

through interstate commerce, a communication containing a threat to

InJure.

                        II.   PROBABLE CAUSE
     4.    On July 23,2019, Adult Victim-l (AV-l), a resident of the

Eastern District of Michigan, received a threatening message by way of

Facebook. The message read "See you at church on Wednesday night

with my AK to put you and your nigger family down bitch." AV-l is

Mrican-American and attends a specific church (hereinafter "the

Church") in the Eastern District of Michigan. AV-l was out of town at

the time the message was posted. AV-l did not view the message until

several days later.

     5.    The threatening message was sent from a Facebook profile

using the name J.K.l The profile photograph is of an older white male.

AV-l was not familiar with the name J.K. nor the photo associated with

the Facebook profile.




1. The actual name of the Facebook profile has been withheld from this
affidavit. J.K. is an actual person, whose identity is known to the FBI
and who, at the time, was unaware of how WYATTwas using the
Facebook page in his name.
                                     -2-
Case 2:19-mj-30515-DUTY ECF No. 1 filed 09/28/19     PageID.13   Page 4 of 9




     6.    AV-llooked through the J.K. profile. AV-l noticed that J.K.

had only two Facebook friends: Ronald WYATTand L.P (also known as

L.S.). AV-l was familiar with both WYATTand L.P. WYATTused to

attend the Church and L.P was WYATT's girlfriend. AV-l knew

WYATTbecause she helped to bring WYATTmeals after his father

passed away.

     7.    WYATTis a 21-year-old white male who resides at 2xxxx

Lori Street in Taylor, Michigan. The address is a residence in a trailer

park within walking distance to the Church. L.P., a 62-year-old white

female, and J.K., an 82-year-old white male, both live at separate

addresses, in the same trailer park, on Lori Street. All three are within

walking distance of each other.

     8.    On August 13, 2019, officers from the Taylor Police

Department interviewed J.K., WYATT'sneighbor. J.K. acknowledged

he was the person in the profile photo associated with the Facebook

account bearing his name. However, J.K. reported that he does not

know how to use Facebook and was unaware that there was a Facebook

account opened in his name. J.K. further stated that WYATTis his




                                    -3-
Case 2:19-mj-30515-DUTY ECF No. 1 filed 09/28/19    PageID.14   Page 5 of 9




neighbor who regularly visits J.K.'s home. J.K. does not attend the

Church.

     9.    On August 13, 2019, Taylor Police interviewed WYATTat

his residence. WYATTdenied making any threat. WYATTadmitted to

opening the Facebook account for J.K. on/about May of 2018.

     10.   On August 16, 2019, Mfiant interviewed WYATTat his

residence. WYATTmade the following statements:

           a.   He denied making any Facebook threats toward AV-1

                or anyone from the Church;

           b.   He has AD/HD, Asperger's syndrome, and is bipolar.

                WYATTused to take medication for these conditions

                but is no longer taking any medicine;

           c.   He opened a Facebook account at the request of and in

                the name of his neighbor J.K. so J.K. could contact his

                grandchildren;

           d.   He has three Facebook accounts himself. One of the

                Facebook accounts was opened specifically to contact a

                person that had blocked him on his other Facebook

                accounts;


                                   -4-
Case 2:19-mj-30515-DUTY ECF No. 1 filed 09/28/19   PageID.15    Page 6 of 9




           e.   He used to attend the Church but recently stopped

                going because he felt he was judged for using

                marijuana; and;

           f.   He has never owned or fired any gun other than a

                pellet gun.

     11.   WYATTallowed the agents to search his residence. No

weapons were located.

     12.   On August 19, 2019, Affiant interviewed WYATT'smother.

His mother confirmed that WYATThas recently been very angry at the

Church. WYATTtold her that certain members of the Church have

rejected him because of his drug use. In May of 2019, his mother made

the decision to block WYATTon Facebook based on postings that were

critical of law enforcement. Shortly after blocking WYATT,his mother

began receiving insulting Facebook messages from J.K.'s account. His

mother never met J.K. before receiving the messages. She believed that

WYATTsent the insulting messages from J.K.'s Facebook account. His

mother provided the FBI copies of the Facebook messages sent to her

through the J.K. account. This is the same account that sent the

threatening message to AV-1.


                                  -5-
Case 2:19-mj-30515-DUTY ECF No. 1 filed 09/28/19     PageID.16    Page 7 of 9




      13.   In the past, WYATThas used spoof telephone numbers to

contact his mother after she stopped responding to his calls/texts. His

mother reported that WYATTtold her that he was storing guns at L.S.'s

residence. His mother described L.s. as a 62-year-old female who lives

on the same street as WYATT.

      14.   On August 19, 2019, FBI agents interviewed L.s. L.S.

acknowledged that she is WYATT'sfriend. She confirmed that WYATT

has several guns stored in her trailer . WYATThad asked her to store

the weapons because he was concerned about the guns being stolen

from his trailer. L.S. consented to a search of her residence to locate the

weapons. Agents seized two handguns, three rifles, one pellet gun, and

various amounts of ammunition. L.S. reported that WYATTput the

firearms in her trailer.

      15.   On September 10, 2019, Mfiant obtained a search warrant

for the J.K. Facebook account. The records confirm that the threat made

to AV-1was made from the J.K. Facebook account on July 23,2019, at

approximately 10:20 p.m. The records also reveal that, at the same time

frame, the J.K. Facebook account was used to contact several other

persons know to WYATT.The messages sent to these individuals on the


                                    -6-
Case 2:19-mj-30515-DUTY ECF No. 1 filed 09/28/19     PageID.17   Page 8 of 9




night of July 23, 2019, and other Facebook users still being identified,

included threats and racist language. Furthermore, at times, WYATT

uses his name during the chats with other Facebook users.

     16.   On September 27, 2019, Mfiant and another FBI Special

Agent interviewed WYATTin the parking lot of a retail store. The

interview was recorded. WYATTwas informed that he was not under

arrest and was free to leave at any time. WYATTagreed to speak with

Mfiant. WYATTmade the followingstatements:

           a.    He was the person who sent the Facebook threat to

                 AV-1· ,

           b.    He created the J.K. Facebook page;

           c.    He created another account in the name of J.C.;

           d.    In the J.C. and J.K. Facebook accounts, he had racially

                 motivated hate speech materials;

           e.    He never intended to carry out any of the threats he

                 made; and

           f.    He uses bad judgement at times and does not

                 appreciate the consequences of his actions.




                                    -7-
Case 2:19-mj-30515-DUTY ECF No. 1 filed 09/28/19     PageID.18   Page 9 of 9




     17.    Facebook owns and operates a free-access social networking

website of the same name that can be accessed at

http://www.facebook.com. Facebook is headquartered in Menlo Park,

California. The servers used to operate the Facebook platform are

located outside of Michigan. Anytime someone uses Facebook, the

communications travel through the Facebook servers. Therefore, all

communications through Facebook travel outside the state of Michigan.

                       III.   CONCLUSION
     18.    Probable cause exists that Ronald WYATThas committed a

violation of 18 U.S.C. § 875(c) (interstate communication to threaten

any person).




                                         BnanMax
                                         Special Agent
                                         Federal Bureau of Investigation

Sworn to before me and signed in my
presence and/or by reliable electronic means.



ELIZABETH A. STAFFORD
UNITED STATES MAGISTRATEJUDGE
  September 28, 2019

                                   -8-
